Citation Nr: 9929328	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder 
to include chronic prostatitis due to exposure to Agent 
Orange.

2.  Entitlement to service connection for a throat disorder 
to include lumps due to exposure to Agent Orange.

3.  Entitlement to service connection for an ear disorder due 
to exposure to Agent Orange.

4.  Entitlement to service connection for a vision disorder 
due to exposure to Agent Orange.

5.  Entitlement to service connection for a left hand 
disorder to include nerve damage due to exposure to Agent 
Orange.

6.  Entitlement to service connection for a bilateral leg 
disorder due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
prostate disorder to include prostatitis, a throat disorder 
to include lumps, an ear disorder, a vision disorder, a left 
hand disorder to include nerve damage, and a bilateral leg 
disorder all claimed as secondary to Agent Orange exposure.

The Board observes that in his May 1995 notice of 
disagreement the veteran appears to raise the issues of 
service connection for a heart attack, depression, and 
arthritis of the back as well as claim an increased 
evaluation for his nerve damage of his right arm.  While the 
RO has addressed the issue of entitlement to service 
connection for a heart attack, it does not appear that the RO 
has had an opportunity to act upon the other issues.  There 
is no notice of disagreement of record as to any of these 
issues.  All steps required for jurisdiction have not been 
satisfied.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board could not remand a 
matter over which it has no jurisdiction.  Hazan v. Gober, 10 
Vet. App. 511(1997).  Therefore, these issues are referred to 
the RO for appropriate action.  Black v. Brown, 10 Vet. App. 
279 (1997). 

The Board REMANDED this case in June 1997.  The case has been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
prostate disorder to include chronic prostatitis and active 
service is not of record.

2.  Competent evidence of a throat disorder, to include a 
current diagnosis of a residual disability of the throat or 
as a residual of exposure to Agent Orange, is not of record.

3.  Competent evidence showing a nexus between the veteran's 
current ear disorder and active service, to include exposure 
to Agent Orange, is not of record.

4.  Competent evidence of a vision disorder, including as a 
residual of exposure to Agent Orange, is not of record.

5.  Competent evidence of a left hand disorder to include 
nerve damage, including as a residual of exposure to Agent 
Orange, is not of record.

6.  Competent evidence of a bilateral leg disorder, including 
as a residual of exposure to Agent Orange, is not of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a prostate disorder, to 
include chronic prostatitis.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a throat disorder, 
including laceration of throat, to include as due to exposure 
to Agent Orange.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for an ear disorder, to 
include as due to exposure to Agent Orange.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a vision disorder as a result of exposure to herbicides, 
to include as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a left hand disorder to include nerve damage as a result 
of exposure to herbicides, to include as due to exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The veteran's claim of entitlement to service connection 
for a bilateral leg disorder as a result of exposure to 
herbicides, to include as due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Agent Orange Claims

The veteran has appealed the denial of service connection for 
a prostate disorder to include chronic prostatitis, a throat 
disorder, an ear disorder, a vision disorder, a left hand 
disorder to include nerve damage, and a bilateral leg 
disorder as a result of his exposure to Agent Orange in 
Vietnam.  It is necessary to determine if he has submitted a 
well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1998).

Service medical records indicate that the veteran sustained 
right radial nerve palsy due to a fragment wound to the right 
arm during combat in Vietnam.  Service medical records show 
no complaints, findings, or diagnosis of a prostate disorder 
including prostatitis, an ear disorder, a vision disorder, a 
left hand disorder to include any nerve damage, or a 
bilateral leg disorder during service.  The veteran under 
evaluation by a Medical Evaluation Board (MEB) in November 
1970.  At the MEB examination, the evaluations of the 
genitourinary system; head, face, neck, and scalp evaluation; 
ear evaluation; eye evaluation; and evaluation of the lower 
extremities were normal.  An evaluaiton of the upper 
extremity revealed nerve damage to the right radial nerve.  
There were no complaints, findings, or treatment of nerve 
damage to the left extremity. 

VA examinations in May 1971 and March 1976 show no 
complaints, findings, or diagnoses of a prostate disorder 
including prostatitis, a disorder of the throat, an ear 
disorder, a vision disorder, a left hand disorder to include 
any nerve damage, or a bilateral leg disorder.  On 
evaluation, his head, face, and neck to include the throat 
were normal, ears were clear with no discharge, perforation, 
or hearing loss, eyes were normal with complete field of 
vision, and evaluation of the genitourinary system was 
normal.  The only findings noted on the musculoskeletal 
evaluation related to the veteran's fragment wound injury of 
the right radicular area.  A tatoo on the left wrist was 
noted. 

VA medical records from April 1994 to October 1994 show that 
the veteran had a history of prostatitis and was diagnosed 
with chronic prostatitis.  An October 1996 VA Medical Center 
(VAMC) discharge summary shows diagnoses of chronic 
prostatitis, status post transurethal resection of the 
prostate in 1995 and status post colonoscopy with benign 
polyps found.  The purpose of the hospitalization was for a 
coronary artery bypass graft.

At a January 1998 VA Agent Orange Registry examinaiton, the 
veteran reported that while in Vietnam he was in areas 
recently sprayed with Agent Orange and ate food probably 
contaminated with Agent Orange.  The examiner noted that the 
veteran had retired and was doing well.  On evalution, there 
were no complaints, findings, or diagnoses of a prostate 
disorder, to include prostatitis, throat, ear, vision, left 
hand, or bilateral leg disorders.

As noted previously, veteran maintains that his prostate 
disorder including prostatitis, a disorder of the throat, an 
ear disorder, a vision disorder, a left hand disorder to 
include any nerve damage, or a bilateral leg disorder 
developed as a result of his exposure to Agent Orange while 
in Vietnam.  The veteran is competent to report on that which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his prostate disorder, claimed 
disorders of the throat, ears, vision, left hand to include 
any nerve damage, or a bilateral leg resulted from his 
exposure to Agent Orange during service cannot serve to well 
ground the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Moreover, there 
is no competent medical evidence linking the current prostate 
disorder to include prostatitis to service, to include 
exposure to Agent Orange.  The veteran's attempts to link the 
post service findings to service are not competent and do not 
establish a well grounded claim.  As there is no competent 
medical evidence showing a nexus of the veteran's prostate 
disorder to his service, the veteran's claim for service 
connection for a prostate disorder is not well grounded.  
Accordingly, the claim is denied.  38 U.S.C.A. § 5107 (1991).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
Agent Orange and/or other herbicides.  
The Court determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Additionally, there is no 
competent medical evidence of record of a diagnosis of any 
throat, ear, vision, left hand, or bilateral leg disorders as 
a residual of exposure to herbicides, including Agent Orange.  
In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
veteran's claims for service connection for throat, ear, 
vision, left hand, or bilateral leg disorders as a residual 
of exposure to herbicides, to include Agent Orange, are not 
well grounded.  Accordingly, the claims for service 
connection for throat, ear, vision, left hand, or bilateral 
leg disorder as a residual of exposure to herbicides include 
Agent Orange, are denied.  38 U.S.C.A. § 5107 (1991).
 


II.  Non Agent Orange Claim

Although the majority of the argument concerned the Agent 
Orange claim, the veteran did, in his Notice of Disagreement, 
note that his buddy had fired an M-14 in front of his nose, 
causing damage to his right ear.  He also noted that his 
throat had been cut with a straight razor while in Vietnam.  
The veteran's statements are not clear in regard to whether 
the incidents involved combat.  In this case, the Board shall 
presume an allegation of combat.  Although the ear incident 
is not recorded, the service records reflect that he had had 
a laceration to the throat in the past.

It is clear from the veteran's DD214 that the veteran is a 
combat veteran, which entitles him to application of 38 
U.S.C.A. § 1154(b) (West 1991).  That statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Although section 1154(b) does relax the evidentiary 
requirements for what occurred in service.  Id.  First, "it 
must be determined whether the veteran has proffered 
'satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.'" Id.  Second, "it 
must determined whether the proffered evidence is 'consistent 
with the circumstances, conditions, or hardships of such 
service.'" Id. If both requirements are met, then the VA 
shall accept the veteran's evidence as "sufficient proof of 
service connection," even if there is no official record of 
such incurrence.

The Court further clarified that under section 1154(b) once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in or aggravated in 
combat service is well grounded under Caluza and Epps, both 
supra, then the claimant prevails on the merits unless VA 
produces "clear and convincing evidence" to the contrary, 
that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim.  Arms v. 
West, 12 Vet. App. 188 (1999).

The Board accepts that the veteran was exposed to noise and 
had his throat lacerated.  However, the issue before the 
Board is whether there is residual disability as a result of 
the inservice events.  In regard to the throat, the service 
record document that there were no residuals.  Since service, 
the veteran has presented no competent evidence that he has 
any residual disability of the throat.  In the absence of 
current disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225.  A 1994 VA examination noted the 
presence of a cervical lymph node.  No competent professional 
has attributed the finding to any inservice event, including 
the laceration of the throat or Agent Orange exposure.  In 
addition, there is no indication that a "larger" "firm" 
cervical lymph node is productive of disability.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

In regard to the right ear claim, we note that the veteran 
has presented no competent evidence of an ear disability.  
The November 1970 examination disclosed that the ear 
evaluation was normal and the audiometric examination was not 
interpreted as disclosing an abnormality.  When examined in 
1976 by VA, cranial nerves II through XII were intact.  
Although fluid behind the right eardrum was identified in 
October 1994, there is no indication that there is a chronic 
disease process and no competent evidence that links the 
remote post service finding to service. 

Therefore, the Board concludes that the veteran's claims for 
service connection for throat and ear disorders are not well 
grounded and accordingly, are denied.  38 U.S.C.A. § 5107 
(1991).


ORDER

Service connection for a prostate disorder to include chronic 
prostatitis is denied.  Service connection for a throat 
disorder to include lumps is denied.  Service connection for 
an ear disorder is denied.  Service connection for a vision 
disorder is denied.  Service connection for a left hand 
disorder to include nerve damage is denied.  Service 
connection for a bilateral leg disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

